Title: Enclosure: Act for Establishing a Military and Naval Service Academy, [9 March 1800]
From: Brown, Ethan,How, Thomas Y.,Hamilton, Alexander
To: 


An Act for establishing an Academy for Instruction relative to the Military and Naval Service of the United States.
1.  Be it enacted by the Senate and house of Representatives of the United States in Congress assembled That an Academy be established for the purposes of instruction relative to the military and Naval service of the U. States to consist of four Schools One to be called “The Fundamental School,” another “the School of Artillerists and Engineers,” another “the School of Cavalry & Infantry,” another “the School of the Navy.” That of this Academy there shall be a Director General who shall have the chief superintendance and management of the Same, [except as to the School of the Navy.] That to each School there shall be a Director who shall superintend and manage the affairs thereof; and [except the Director of the School of the Navy] shall be subordinate to the Director General. [That the Director of the School of the Navy shall be under the immediate Direction of the Secretary of the Navy.] That, besides a Director, each of the said Schools shall have the professors and Masters following (to wit) The Fundamental School Four Professors of Mathematics, Two professors of Geography and Natural Philosophy, One Professor of Chemistry, and one designing and drawing Master. The School of Artillerists and Engineers Two Professors of Mathematics, Two Professors of Geography and Natural Philosophy, one Professor of Chemistry, Two Architects, Three designing and drawing Masters. The School of Cavalry and Infantry, one Riding Master and one Fencing Master. The School of the Navy, One Professor of Mathematics. One Professor of Geography and Natural Philosophy, One Architect, one Designing and Drawing Master.

2.  And be it further enacted That [in] the [first appointment of a] Director General [it] shall be [in the discretion of the President to nominate whomsoever he may think fit, that in every subsequent appointment he shall be] selected from among the Officers of the Army [or Navy.] That every Director of the three first mentioned Schools shall always be selected from among the Officers of the Army of grades not higher than that of Field Officer. That the Director of the School of the Navy shall always be selected from among the Officers of the Navy. That the several Professors may, in the discretion of the President, be either selected from among the Officers of the Army or Navy, or may be appointed by him in such other manner as he shall judge expedient. That any person who may be selected as a Director General Director or Professor from the Army or Navy shall, nevertheless retain his station therein, and continue to rank and rise in the same manner as if he had never been detached.
3.   And be it further enacted that in the several Schools aforesaid shall be taught these several branches of Instruction (to wit) in the Fundamental School
In the School of Artillerists & Engineers
In the School of the Cavalry and Infantry
In the School of the Navy
4.  And be it further enacted that the compensations of the foregoing Officers shall be as follows—Of the Director General in addition to the emoluments of his station in the Army or navy  Dollars per month, [if not an Officer of the army or navy then at the rate of 2000 Dollars per annum, and Five rations per day]—Of the Director of each School, in addition to the emoluments of his Station in the Army or Navy  Dollars per month. To each Professor of Mathematics, of Geography & Natural Philosophy, of Chemistry, and to each Architect, if not an Officer of the Army or Navy, at the rate of  Dollars per annum and two rations per day; to each designing and drawing Master, if not an Officer of the Army or navy at the rate of  Dollars per annum and two Rations per day—to each of the said professors and Masters, when an Officer of the Army or Navy, the sum of Twenty Dollars, per month in addition to his emoluments as such Officer. To each Riding Master at the rate of  Dollars per annum & two rations per day. To each Fencing Master at the rate of  Dollars per annum, and two rations.
5.  And be it further enacted that these several schools be provided with the usual and proper instruments and apparatus for experiments in natural philosophy and Chemistry, for Astronomical and nautical observation, for surveying, and for such other processes as are requisite to the several branches of instruction therein to be taught.
6.  And be it further enacted, That the Cadets of the Army, and candidates for service in the army or navy shall attend the studies in the Fundamental school for the term of two years, and if destined for the corps of Artillerists and Engineers shall attend the studies in the school of the one or the other as the case may be the further term of two years, and if destined for the service of the Cavalry or Infantry, shall attend the studies in the school thereof during the further term of one year. But that nevertheless persons who by previous instruction elsewhere shall have become acquainted with some or all of the branches taught in the Fundamental school may, after due examination there, either be received in that School for a shorter term than two years, or be permitted to enter immediately into some one of the other schools according to the nature and extent of the acquirements, and the destination of each person.
7.  And be it further enacted, That the number of Pupils to be admitted into the said Academy and their transfers to the different military corps or to the navy shall be determined and regulated by the President of the United States for the time being, who also upon the recommendation of a majority of the Directors thereof, including the Director General, in consideration of the extraordinary progress of particular pupils, may abridge the terms of their studies in either of the said schools.
8.  And be it further enacted that Detachments of the Officers and non commissioned officers of the Army and navy shall, from time to time, be drawn to the said Academy there to be instructed in relation to the service of the corps to which they may respectively belong.
9.  And be it further enacted That the Director General and the Directors of the several schools (or any three of them, the Director General being one) shall constitute a Board with power to establish all needful and careful regulations for the instruction, administration and police of the said Academy and Schools respectively; subject to the approbation and alteration of the President of the United States.
10.  And be it further enacted That the Scite of said Academy shall be at such place within the U States as the President shall direct; uniting if practicable the advantages of being upon a navigable water, and in the vicinity of Iron mines and works convenient for Founderies of Cannon and manufactories of small arms. That the President accordingly be authorized to purchase the quantity of ground requisite for the purpose and to cause to be enacted there the buildings necessary for instruction, habitation, and other uses of the said Institution.
11.  And be it further enacted That the ground to be purchased as aforesaid shall not exceed the price or cost of  and that the buildings to be provided as aforesaid shall not exceed the price or Cost of .
12.  And be it further enacted, That it shall be in the discretion of the President of the United States to organize and put in execution the said schools successively at such times as he shall judge necessary and proper, and to appoint so many only of the said Directors, Professors and Masters as he shall, from time to time, deem requisite and expedient.
